Citation Nr: 0904670	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-19 858	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 
percent for residual post-operative left olecranon fracture.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for left leg shin 
splints.

4.  Entitlement to service connection for non-gonococcal 
urethritis. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include stress, anxiety, and 
depression.  

6.  Entitlement to service connection for an upper 
respiratory infection.

7.  Entitlement to service connection for pes planus.  

8.  Entitlement to service connection for a left testicle 
condition.

9.  Entitlement to service connection for a left wrist 
condition, as secondary to service-connected residual post-
operative left olecranon fracture.

10.  Entitlement to service connection for a left forearm 
condition, as secondary to service-connected residual post-
operative left olecranon fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2002 
and July 2004 by the Department of Veterans Affairs Regional 
Office in Atlanta, Georgia.

The July 2002 rating decision increased the disability 
evaluation for residual post-operative left olecranon 
fracture from 10 percent to 20 percent, effective November 
20, 2001.  The Veteran perfected an appeal to that decision.

While the appeal was pending, the RO issued a rating decision 
in July 2008 increasing the disability evaluation for the 
same injury to 40 percent, again effective November 20, 2001.  
The Veteran has not withdrawn the claim.  Therefore, 
regarding this particular injury, the issue before the Board 
is whether the Veteran is entitled to a disability evaluation 
greater than 40 percent for residual post-operative left 
olecranon fracture.


FINDINGS OF FACT

1.  The Veteran's left elbow does not show unfavorable 
ankylosis at an angle of less than 50 degrees or complete 
loss of supination or pronation, nor is there flail joint of 
the elbow.

2.  The evidence, overall, does not show a confirmed 
diagnosis of a dental condition; left leg shin splints; non-
gonococcal urethritis; or an acquired psychiatric disorder, 
to include stress, anxiety, and depression.

3.  The Veteran's upper respiratory infection is not chronic 
or related to service.

4.  The Veteran's pes planus and left testicle condition are 
not shown to be related to, or aggravated by, service.

5.  The evidence, overall, demonstrates that the Veteran's 
left wrist condition and left forearm condition were not 
incurred in or caused by service, and are not secondary to 
his service-connected residual post-operative left olecranon 
fracture.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
residual post-operative left olecranon fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5205, 5206, 5207, 5208, 5211, 5212, 5213 
(2008).

2.  Service connection for dental condition, left leg shin 
splints, non-gonococcal urethritis, an acquired psychiatric 
disorder, or upper respiratory infection is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

3.  Service connection for pes planus or a left testicle 
condition is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306  (2008).

4.  Service connection for left wrist condition or left 
forearm condition is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Residual post-operative left olecranon fracture

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, impairments of the elbow and 
forearm are evaluated by application of Diagnostic Codes 5205 
through 5213.  A disability may receive a greater evaluation 
if there is additional functional impairment or loss or 
painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  For the 
joints in particular, special attention is paid to the 
disability if there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code (DC) 5205, a 40 percent disability 
rating is awarded for intermediate ankylosis of the elbow, at 
an angle of more than 90 degrees, or between 70 degrees and 
50 degrees.  A 50 percent disability rating is warranted for 
unfavorable ankylosis at an angle of less than 50 degrees or 
with complete loss of supination or pronation.  

Under DC 5206, a 40 percent disability rating (the maximum 
rating under this code) is warranted for flexion of the 
forearm limited to 45 degrees.  

Under DC 5207, a 40 percent disability rating (the maximum 
rating under this code) is warranted for extension of the 
forearm limited to 110 degrees.  

Under DC 5209, a 50 percent disability rating (the maximum 
rating under this code) is warranted for flail joint of the 
elbow.

Under DC 5210, a 40 percent disability rating (the maximum 
rating under this code) is warranted for nonunion of the 
radius and ulna with flail false joint.

The remaining Diagnostic Codes pertaining to the elbow and 
forearm have maximum disability ratings less than 40 percent, 
therefore they would not afford the Veteran a greater 
evaluation than he already has for residual post-operative 
left olecranon fracture.

After separation, the Veteran was awarded a 10 percent 
evaluation for residual post-operative left olecranon 
fracture in a June 1991 rating decision.  A July 2002 rating 
decision increased the evaluation to 20 percent, effective 
November 20, 2001, and it is this rating decision upon 
appeal. 

While this appeal was pending, the RO issued a rating 
decision in July 2008, increasing the evaluation for residual 
post-operative left olecranon fracture to 40 percent, 
effective November 20, 2001.

The Veteran was afforded a VA medical examination in March 
2002.  The examiner noted an abnormal left elbow with 
swelling and instability.  On physical examination, flexion 
was to 100 degrees, supination was to 70 degrees, and 
pronation was to 70 degrees.  The Veteran noted pain at the 
end of each range of motion.  

One month later, in an April 2002 VA treatment record, an 
examiner noted flexion of the left elbow to only 45 degrees.  
The Veteran's left elbow demonstrated the same 45 degree 
limitation of flexion in September 2002 and March 2004 VA 
treatment records.

The Veteran was afforded another VA medical examination in 
May 2004.  The Veteran complained of swelling, weakness, and 
constant pain.  Upon physical examination, flexion was to 30 
degrees with pain at 10 degrees, extension was to zero 
degrees, supination was to 85 degrees with pain at the end of 
range, and pronation was to 75 degrees with pain at 50 
degrees.

The Veteran was afforded another VA medical examination in 
June 2005.  The Veteran noted experiencing incapacitating 
episodes up to once a month and lasting seven days.  The 
examiner noted mild atrophy of the musculature surrounding 
the left elbow.  Upon physical examination, flexion was to 60 
degrees with pain at 30 degrees, extension was to zero 
degrees, supination and pronation were each to 85 degrees 
with pain at the end of range.

Finally, the Veteran was afforded another VA medical 
examination in April 2008.  The Veteran complained of sharp, 
burning, aching pain and weakness and showed guarding of 
movement.  Upon physical examination, flexion was to 128 
degrees with pain at the end of range, extension was to zero 
degrees, supination was to 85 degrees, and pronation was to 
80 degrees.

All results above provide evidence against this claim, 
clearly indicating that the higher criteria are not met 
throughout the effective period.  As outlined above, the left 
elbow will not warrant a 50 percent rating unless there is 
unfavorable ankylosis at an angle of less than 50 degrees or 
complete loss of supination or pronation, or flail joint of 
the elbow.  At no time has the Veteran demonstrated such 
levels of injury to the left elbow.

The Board has taken into account other diagnostic codes that 
may be applied for elbow injuries, however as noted above, no 
other diagnostic code would afford the Veteran an evaluation 
higher than his current 40 percent rating for the left elbow.

In summary, the schedular criteria for the next higher, 50 
percent, rating for residual post-operative left olecranon 
fracture are not met, and such rating is not warranted.  The 
facts and examinations cited above provide negative evidence 
against the Veteran's claim and show that his left elbow does 
not meet the diagnostic criteria for a 50 percent evaluation.  
Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 40 
percent for the Veteran's residual post-operative left 
olecranon fracture.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The Board finds that the post-service 
medical record, overall, provides highly probative evidence 
against such a finding, outweighing the veteran's statements.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 40 percent for the 
residual post-operative left olecranon fracture.  38 C.F.R. § 
4.3.

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Dental condition, left leg shin splints, non-gonococcal 
urethritis, 
and acquired psychiatric disorder

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through March 2004, and the Veteran 
submitted private records from The Primary Care Center from 
March 2002 through January 2007.  There is no confirmed 
diagnosis of a dental condition, left leg shin splints, non-
gonococcal urethritis, or any acquired psychiatric disorder.  
The Board finds that the post-service medical records in this 
case provide evidence against these claims, failing to 
indicate even the existence of a current problem. 

Based on the above, the evidence does not show any of these 
current disabilities, providing evidence against these 
claims.

Service medical records (STRs) indicate extraction of the 
wisdom teeth, a dental cyst, gingivitis, and a root canal 
during service.  However, there is no evidence of post-
service treatment or diagnosis of any dental condition.

The STRs include one record of left leg shin splints 
"resolving" in March 1987, with no further complaints, 
treatment, or diagnoses regarding the left leg, either in 
service or after separation.  The Board finds this to be an 
acute condition that occurred and resolved in service.

The STRs include one record of treatment for non-gonococcal 
urethritis in February 1988, with no further complaints, 
treatment, or diagnoses in service or after separation.  The 
Board finds this to be an acute condition that was treated 
and resolved in service.

Both the STRs and the post-service medical records are silent 
for any psychiatric complaints, treatment, or diagnoses.

Because there is no evidence of any of these current 
disabilities, the Board must deny the Veteran's claim of 
service connection for a dental condition, left leg shin 
splints, non-gonococcal urethritis, and an acquired 
psychiatric disorder.

4.  Upper respiratory infection

The first requirement for any service connection claim is the 
existence of a current disability.  The post-service medical 
evidence indicates that the Veteran was diagnosed with 
sinusitis, pharyngitis, and bronchitis at The Primary Care 
Center in October 2003.  He was later diagnosed with 
pharyngitis and laryngitis in January 2007.  

Based on the above, the evidence does show a current 
recurring disability, providing some evidence for this claim.

The STRs indicate complaints of an upper respiratory 
infection with pharyngitis and possible strep throat in 
December 1986, as well as an upper respiratory infection and 
possible strep throat in November 1988.  A throat culture 
taken in November 1988 was negative.  Both times, the 
condition resolved and there are no further indications of 
complaints or treatment regarding upper respiratory 
infections in service.  The STRs therefore reveal an acute 
condition that was resolved twice in service, providing 
evidence against this claim.  

Even if we assume a current recurring upper respiratory 
infection, based on the acute diagnoses in October 2003 and 
January 2007, the Veteran served on active duty from December 
1986 to November 1990.  There is nothing in the record to 
indicate a connection between the problems in 2003 and 2007 
and service that ended years earlier.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for upper respiratory infection.  There is simply 
no indication of connection between service and the current 
problem years after service, and the post-service medical 
record is found to provide evidence against such a finding.




5.  Pes planus and left testicle condition

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a Veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat Veteran to establish an 
increase in disability).   

The Veteran's enlistment examination in September 1986 
indicates second degree flat feet.  The STRs include one 
record of diagnosis of metatarsalgia in January 1987, however 
there are no further complaints, treatment, or diagnoses 
regarding the feet during service.  Additionally, VA and 
private treatment records are silent for any treatment or 
diagnoses regarding the Veteran's pre-existing pes planus.  

The Veteran's September 1986 enlistment examination also 
notes a history of surgery for left testicle torsion in 1980.  
After service, the Veteran first complained of left testicle 
pain in March 2005, approximately 15 years after separation.  
This 15-year period between service and his first post-
service complaint of left testicle problems provides highly 
probative evidence against the appellant's claim.  See 
Maxson.

The Board finds that the Veteran does exhibit current 
disabilities of pes planus and a left testicle condition, 
which pre-existed service.  However there is no indication 
that either disability was aggravated by service.  
Importantly, the Veteran's current left testicle problems did 
not escalate until approximately 15 years after separation.  

The Board finds that such facts provide clear evidence 
against these claims.  Simply stated, the Board finds that 
the medical records, indicating two disorders that were 
medically indicated to exist prior to service and were not 
aggravated by service, provide evidence against these claims.  
The Board must find that the service and post-service medical 
record, indicating two disorders that existed prior to 
service and were not aggravated by or progressed during 
service, clearly and unmistakably outweigh the Veteran's lay 
contention that he has aggravated pes planus and a left 
testicle condition as the result of his service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for pes planus and for a 
left testicle condition.

6.  Left wrist condition and left forearm condition

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The Veteran claims that he developed a left wrist condition 
and a left forearm condition secondary to his service-
connected residual post-operative left olecranon fracture.

The first requirement for any service connection claim is the 
existence of a current disability.  The VA and private 
treatment records submitted include no separately 
identifiable left forearm disability, beyond the pain and 
limitation of motion already accounted for in the 40 percent 
evaluation for residual post-operative left olecranon 
fracture.  However, left wrist strain has been diagnosed.  
Based on the above, the evidence indeed shows a current 
disorder of the left wrist.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for 
residual post-operative left olecranon fracture, at a 
disability rating of 40 percent, effective November 20, 2001.  
The Veteran is therefore eligible to claim service connection 
for a disability that is the result of his residual post-
operative left olecranon fracture.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records are silent for any complaints, 
diagnoses, or treatments for any left wrist or left forearm 
disability separable from the left olecranon fracture which 
resulted in medical discharge.  There is therefore no basis 
for granting these claims on a direct basis.

The post-service medical records include many VA examinations 
of the Veteran's residual post-operative left olecranon 
fracture, as documented above.  However, most of the 
examinations do not clearly determine whether the service-
connected condition caused any disability of the left wrist 
or left forearm.

A VA authorized examination, pursuant to these claims, was 
administered in April 2008.  The Veteran claimed a history of 
fracture to the left wrist in 1991 while lifting heavy boxes 
due to weakness of the left elbow.  There is no medical 
evidence of this incident, and the Veteran had never 
mentioned it prior to the April 2008 examination.  
Regardless, the VA examiner found no edema, effusion, 
tenderness, redness, heat, guarding of movement, or 
subluxation of the left wrist.  An X-ray of the left wrist 
was negative.

Upon physical examination of the left wrist, dorsiflexion was 
to 70 degrees with pain at the end, palmar flexion was to 72 
degrees with pain at the end, ulnar deviation was to 45 
degrees with pain at the end, and radial deviation was to 20 
degrees.  The VA examiner opined that any left wrist sprain 
was not proximately due to or the direct result of the left 
olecranon fracture.  The examiner diagnosed left wrist strain 
and stated that the left wrist and forearm were "obviously 
aggravated" due to the left olecranon condition.  The 
examiner offered no baseline of disability prior to or after 
the alleged aggravation.

The claims file was returned to the VA examiner to clarify 
the opinion.  In June 2008, the examiner stated that the left 
wrist strain could be aggravated by the olecranon fracture, 
but he was unable to provide a baseline level of disability 
or diagnosis for the left forearm without resorting to mere 
speculation.

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, as 
the examiner was unable to state with any level of certainty 
that a left wrist or left forearm condition is proximately 
due to or the result of the residual post-operative left 
olecranon fracture.

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records (overall), and the service 
records provide evidence against these claims.  There is no 
clear medical indication that the conditions are proximately 
due to or the result of the service-connected disability and 
sufficient evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for left wrist condition 
or left forearm condition on a secondary basis.  In denying 
his claims, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in February 2002, March 2004, March 2006 and 
February 2008 that, cumulatively, fully addressed all three 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although all of the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, examinations were not obtained for many of the 
claims because the evidence did not surpass the low threshold 
set by McLendon.  Where there is no evidence that a current 
disability exists, or that a pre-existing disability was 
aggravated by service, there is no need to obtain a medical 
opinion regarding a connection to service.  In any event, 
there is otherwise sufficient competent medical evidence of 
record to make a decision on the claims without more 
examinations. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through March 2004.  The Veteran submitted private 
treatment records from The Primary Care Center.  The 
appellant was afforded VA medical examinations in March 2002, 
May 2004, June 2005, and April 2008.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A higher disability rating than 40 percent for residual post-
operative left olecranon fracture is denied.

Service connection for a dental condition, left leg shin 
splints, non-gonococcal urethritis, an acquired psychiatric 
disorder (to include stress, anxiety, or depression), upper 
respiratory infection, pes planus, left testicle condition, 
left wrist condition, and left forearm condition, is denied.


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


